MEMORANDUM2
Benito J. Garcia (“Petitioner”) petitions for review of the final order of deportation entered by the Board of Immigration Appeals (“BIA”) on May 11, 2000. Petitioner was served with an order to show cause (“OSC”) on March 28, 1996 — approximately six years and nine months after he entered the United States. At a hearing on May 13, 1997, the Immigration Judge denied Petitioner’s application for suspension of deportation because he had failed to establish extreme hardship. On appeal, the BIA determined that Petitioner had not accrued the requisite seven years of continuous physical presence before he was served with an OSC and thus was statutorily ineligible for suspension.
Petitioner contends that he was eligible for suspension of deportation and challenges the BIA’s decision that the “stop-time rule” — a new continuous physical presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 110 Stat. 3009-625 — bars such relief in his case. Petitioner’s arguments challenging the application of the stop-time rule are foreclosed by our recent decision in Ram v. INS, 243 F.3d 510 (9th Cir.2001).
We do not consider Petitioner’s eligibility, if any, for relief under the class action *750pending in the district court in accordance with Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999), supplemental opinion, 236 F.3d 1115 (9th Cir.2001). Our resolution of this case does not affect any interim or permanent relief awarded to members of the class certified in Barahona-Gomez.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.